The opinion of the court was delivered by
Spencer, J.
This is a suit against Charles E. Fortier as maker and John Sbisa as indorser of a*promissory note. The defense is a general denial by both defendants.'
’ Upon trial there was judgment for plaintiff against both defendants in solido.
Defendants moved for a new trial, on the ground that the 'judgment •erroneously condemned them in solidó. The motion was refused, and defendants took this suspensive appeal. , . , ' .
The maker and indorser each owe the whole amount of a negotiable *64promissory note to the holder, and he may pursue either or both for the whole. This may not be technically a solidary, obligation, but plain-’ tiff was entitled to a judgment against each of them for the entire debt,, and that end is secured and expressed by the words ‘‘ judgment insólido.”
No damages are asked for frivolous appeal.
The judgment is affirmed with costs in both courts.